Citation Nr: 0814460	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  03-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Esq.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
September 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In July 2006 the Board remanded the appeal for further 
development by the originating agency.  It has been returned 
to the Board for further appellate action.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a) (2007).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

The veteran's service-connected disabilities are bilateral 
hearing loss, rated as noncompensable and tinnitus, rated at 
10 percent.  Thus, the veteran does not meet the schedular 
criteria for consideration of a total rating based on 
individual unemployability.  See 38 C.F.R. § 4.16(a) (2007).

Although the veteran does not meet the schedular criteria for 
consideration of a TDIU rating, the Board must also consider 
whether extra-schedular consideration is warranted.  As set 
out above, such consideration is warranted when a veteran 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), and when two 
additional criteria are met.  First, it must be shown that 
the claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities; see 38 C.F.R. § 4.16(b) (2007).  Second, the 
case must present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, that 
would render impractical the application of the regular 
schedular standards; see 38 C.F.R. § 3.321 (2007).  In this 
case, as will now be addressed, neither criterion is met.  
Therefore, referral of this case to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration is not in order.

The Board finds that there is no evidence in the record to 
support a conclusion that the veteran is not able to maintain 
gainful employment due to his bilateral hearing loss or 
tinnitus.  The record, including a report from the City of 
Chattanooga, where the veteran had been employed, shows that 
his employment as a custodian ended August 28, 1997 when the 
veteran took normal retirement at age 63 under the City of 
Chattanooga Pension Plan.  

In support of his claim, the veteran has also submitted a 
February 2007 statement from T.A. Kadrie, MD, who has treated 
the veteran since April 2004 for moderate to severe dementia.  
Dr. Kadrie states that the veteran is totally disabled due to 
the progression of his dementia.  The veteran is not service 
connected for dementia, and Dr. Kadrie does not mention his 
service-connected hearing loss or tinnitus. 

In summary, the evidence does not establish or suggest that 
the veteran's service-connected disabilities are sufficient 
by themselves to preclude him from obtaining or engaging in 
substantially gainful employment.  Accordingly, referral of 
the veteran's TDIU claim for extra-schedular consideration is 
not warranted, and the claim must be denied.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in April 2002, prior to the initial 
adjudication of the claim, and in December 2005 and September 
2007, the veteran was provided with the notice required by 
section 5103(a), to include notice that he submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  The veteran was provided the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the September 2007 letter.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  The Board is satisfied that 
any procedural errors in the development and consideration of 
the claim were not prejudicial to the veteran.


ORDER

A total disability rating for compensation purposes based 
upon individual unemployability is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


